Citation Nr: 1616223	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO. 06-13 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss.

2. Entitlement to a rating in excess of 10 percent for service-connected cognitive impairment and other residuals of traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Robert A. Laughlin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to November 1969, for which he received several medals, including the Purple Heart. Effective Aygyst 16, 2006 the Veteran is in receipt of a total disability evaluation based on individual unemployability.

The issue of entitlement to an increased rating for service-connected bilateral hearing loss has been before the Board on several occasions. This issue was denied by the Board in November 2008. The Veteran appealed this denial to the Court of Appeals of Veterans Claims (Court), and in a November 2009 Joint Motion for Remand (JMR) the Court vacated the Board's denial and remanded this issue. In June 2010, the Board remanded the issue for further development, including providing a VA examination and consideration of an extraschedular rating. Such development was completed, and the matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2010 the Board also remanded the issue of entitlement to service connection for cognitive impairment due to TBI. In a June 2011 rating decision, the RO granted service connection. Because this constitutes a full grant of all issues sought on appeal, the issue of service connection is no longer before the Board. However, the Veteran timely perfected an appeal regarding the initial rating assigned, and this issue is now properly before the Board. 

In June 2010 the Board also remanded the issue of entitlement to total disability based on individual unemployability (TDIU). In a January 2014 rating decision, the RO granted entitlement to TDIU effective August 16, 2006, the date the Veteran received his last paycheck from working full-time. Because TDIU was granted for the entire period of unemployment, this constitutes a full grant of all benefits sought on appeal, and the issue is no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran has demonstrated hearing acuity of level XI in his right ear and no worse than Level II in his left ear.

2. The Veteran has been assigned the maximum schedular rating for service-connected TBI prior to October 23, 2008.

3. The Veteran demonstrated no more than objective evidence of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment as a result of his service-connected TBI.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for service-connected bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. Prior to October 23, 2008, the criteria for a rating in excess of 10 percent for service-connected TBI have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8045 (2007).

3. The criteria for a rating not to exceed 40 percent for service-connected TBI have been met effective October 23, 2004. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8045 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Required notice was provided by numerous letters, including those dated April 2004, September 2004, October 2005, February 2006, March 2006, March 2007, December 2007, and May 2008, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication. The letters also informed the Veteran how disability ratings and effective dates were established. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains private and VA examination reports. The duty to obtain relevant records is satisfied. 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012). 

The Veteran was provided with numerous VA examinations regarding both issues, including audiometric examinations dated May 2004, October 2004, September 2005, and September 2011, and neurological and psychological examinations dated July 2006 and June 2013. The examiners all reviewed the Veteran's claims file, noted his self-reported medical history, interviewed the Veteran, and described the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Thus, the VA examinations are adequate to decide the Veteran's claim.

The Veteran was also provided with a hearing before the undersigned VLJ in August 2008. In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation. 23 Vet. App. 488 (2010). They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the VLJ fully explained the issue on appeal. The Veteran was assisted at the hearing by his private attorney and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding their current severity. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, however no such pertinent evidence was identified. 


Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. Consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Ratings

The Veteran is seeking increased ratings for his service-connected bilateral hearing loss and TBI. Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Each of the Veteran's appeals will be addressed in turn below.



Bilateral Hearing Loss

During active service, the Veteran was routinely exposed to acoustic trauma and sustained a shattered right ear drum. However, under VA regulations the rating for service-connected hearing loss is not determined by the level of noise exposure or physical trauma experienced during service.

Instead, the assignment of a disability rating for hearing impairment is derived by a mechanical application of the results of audiometric evaluations to tables included in the rating schedule. 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz). To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness. Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral. 

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average. Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph. 38 C.F.R. § 4.85(c). 

Throughout the period on appeal, the Veteran has consistently described increasing difficulty in hearing normal conversation in all situations, including at home, at work, and at social events. For example, in an August 2004 written statement, the Veteran described the need to keep his left ear towards his wife at all times while out of the house so she could help him understand conversation.

In May 2004, he was provided with a VA examination regarding the severity of his hearing loss. The examiner reviewed the complete claims file, as well as personally interviewed and examined the Veteran. Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
105
105
105
105
LEFT
20
10
35
40

The average pure tone threshold in the Veteran's right ear was 105 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 26 decibels. The examiner also administered the Maryland CNC word list pursuant to VA regulations, and the Veteran attained a 98 percent score in his left ear. However, the examiner noted word recognition testing could not be conducted on his right ear due to intensity requirements. See 38 C.F.R. § 4.85. The examiner opined the Veteran had profound sensorineural hearing loss in right ear, and mild to moderate high frequency sensorineural hearing loss in his left ear. 

Because the testing results were 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 400 Hertz) in the Veteran's right ear, 38 C.F.R. § 4.86(a) applies to the Veteran's right ear, and 38 C.F.R. § 4.85 applied to his left. 38 C.F.R. § 4.86(a) provides that either Table VI or Table VIa may be used to evaluate the Veteran's hearing, whichever results in a higher numeral. Because word discrimination testing could not be used on the Veteran's right ear, Table VI is not available. Accordingly, the Veteran's right ear will be evaluated under Table VIa.

Using Table VI, the Veteran's left ear pure tone threshold of 26 decibels with word discrimination score of 98 percent equates to a level I impairment. Under Table VIa, the Veteran's right ear puretone threshold average of 105 decibels equates to a level XI impairment. Under Table VII, a level I impairment in the better ear and level XI impairment in the worse ear equates to a 10 percent rating. 38 C.F.R. § 4.85. Therefore, no higher rating was warranted. 

In his March 2006 written VA Form 9, the Veteran asserted that under 38 C.F.R. § 4.86 separate ratings should be assigned for each ear, and therefore he should not be provided with a single rating for bilateral hearing loss. In this assertion, the Veteran has specifically pointed to the last sentence of 38 C.F.R. § 4.86(a) which states, "Each ear will be evaluated separately." However, this sentence is referring to separately determining whether Table VI or Table VIa would result in a higher roman numeral designation for each ear. After making such a determination, VA regulations are clear that the roman numeral designations for reach ear will then be combined under Table VII. 38 C.F.R. § 4.85(e). The Veteran is service-connected for hearing loss in both ears. Accordingly, his bilateral hearing loss impairment will be assigned one rating as required by VA regulations. 38 C.F.R. § 4.85.

 In August 2004, the Veteran's hearing was evaluated by a private audiologist. Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
110
110
110
110
LEFT
25
20
45
45

The private audiologist also conducted speech discrimination testing, and found the Veteran scored 88 percent in his left ear, although he did not indicate which word discrimination testing was used. However, even assuming Maryland CNC word list testing was used, the results from this evaluation do not reflect the Veteran met the criteria for a higher rating.

The average pure tone threshold of the Veteran's right ear was 110 decibels, while the average pure tone threshold of the left ear was approximately 34 decibels. Although word discrimination testing was not conducted in the Veteran's right ear, 38 C.F.R. § 4.86(a) again applies and Table VIa will be used for this ear. 

Using Table VI, the Veteran's left ear pure tone threshold of 34 decibels with word discrimination score of 88 percent equates to a level II impairment. Under Table VIa, the Veteran's right ear puretone threshold average of 110 decibels equates to a level XI impairment. Under Table VII, a level II impairment in the better ear and level XI impairment in the worse ear equates to a 10 percent rating. 38 C.F.R. § 4.85. Therefore, no higher rating was warranted. 

Additional medical records from 2004 reflect the Veteran was fitted for a hearing aid in his left ear. 

In October 2004, he was provided with an additional VA examination. Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
105
105
105
105
LEFT
20
10
35
40




The Veteran's average pure tone threshold in the right ear was 105 decibels, and the average in the left ear was approximately 26 decibels. Maryland CNC word testing was conducted in the left ear and the Veteran scored 100%, however could not be assessed in the right ear due to anacusis. However, as before, 38 C.F.R. § 4.86(a) applies to the Veteran's right ear, so Table VIa may be used.

Using Table VI, the Veteran's left ear pure tone threshold of 26 decibels with word discrimination score of 100 percent equates to a level I impairment. Under Table VIa, the Veteran's right ear puretone threshold average of 105 decibels equates to a level XI impairment. Under Table VII, a level I impairment in the better ear and level XI impairment in the worse ear equates to a 10 percent rating. 38 C.F.R. § 4.85. Therefore, no higher rating was warranted. 

In September 2005, he was provided with an additional VA examination. During the examination, the Veteran reported increasing difficulty in hearing, especially in the presence of background noise. Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
LEFT
30
15
45
45

The average pure tone threshold in the Veteran's right ear was 105 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 34 decibels. The physician also administered the Maryland CNC word list pursuant to VA regulations, and the Veteran attained 0 percent score in his right ear and 90 percent in his left. See 38 C.F.R. § 4.85. 38 C.F.R. § 4.86(a) is applicable to the Veteran's right ear, and as a result his hearing may be evaluated under Table VI or Table VIa, whichever results in the higher rating.



A pure tone average threshold of 34 in the left ear with a 90 percent speech discrimination score equates to a level II impairment in Table VI. Under this same table, a pure tone average threshold of 105 in the right ear with a 0 percent speech discrimination score equates to a level XI impairment. Under Table VIa, a puretone threshold average of 105 alone also equates to a level XI impairment, leading to the same result under either table used. A level II impairment in the better ear and level XI impairment in the worse ear equates to a 10 percent rating for hearing impairment. 38 C.F.R. § 4.85, Table VII. Accordingly, a higher rating was not warranted.

The claims file includes written statements from several of the Veteran's friends and co-workers describing his difficulties hearing both at home and at work. These friends and family members also described the Veteran's hearing problems had increased in severity in recent years.  This increase in severity is reflected in the audiometric testing, as conducted above. However even with this increase in severity, the Veteran's hearing loss continued to merit a rating not to exceed 10 percent under VA regulations. 

In September 2011, the Veteran was provided with an additional VA examination. Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
LEFT
30
25
45
55

The average pure tone threshold in the Veteran's right ear was 105 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 39 decibels.  The physician also administered Maryland CNC word testing pursuant to VA regulations, and the Veteran attained a 94 percent in his left ear. However, this examiner noted that the use of word discrimination testing was not available regarding the Veteran's right ear. As discussed above, 38 C.F.R. § 4.86(a) applies to the Veteran's right ear, and therefore Table VIa may be used.

A pure tone threshold average of 39 in the left ear with a 94 percent speech discrimination score equates to a level I impairment under Table VI. Under Table VIa, a pure tone threshold average of 105 in the right ear equates to a level XI impairment. A level I impairment in the better ear and level XI impairment in the worse ear equates to a 10 percent rating for hearing impairment. 38 C.F.R. § 4.85, Table VII. Accordingly, a higher rating is not warranted.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in rating cases, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. In this case, earlier VA examiners did not describe the functional effects caused by the Veteran's hearing disability in their reports, and therefore did not comply with the requirements of Martinak. However, the September 2011 examiner specifically noted the effects of the Veteran's current hearing loss on his usual occupation and daily activities were difficulties to hear from the right side, and increasing difficulties to hear on the left. Therefore, although the initial examinations were not compliant, in his most recent VA examination the Veteran was provided with an examination that was compliant with the Martinak requirements.

Given the Veteran's consistent complaints of hearing impairment which caused difficulties both at home and at work, his claim was referred to the Director of Compensation Service for consideration of an extraschedular rating. 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id.

In a December 2013 memorandum, the Director of Compensation Service considered the Veteran's complaints, including his long history of hearing loss, which was severe in his right ear, and affected his ability to understand speech at home and at work. However, the Director found this would not render him unemployable in all industries, especially since he is able to use hearing aids. Furthermore, the Director noted the Veteran has not been hospitalized for any time period due to hearing loss, and examinations have been consistent and show the Veteran's disability is commensurate with rating schedule standards. Therefore, the Director denied entitlement to extraschedular evaluation. 

The Board has reviewed the Director's findings and also determines such evaluation is not merited. See Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015). The evidence reflects the Veteran experiences profound hearing loss in his right ear, and increasing hearing loss in his left. However, these complaints are specifically contemplated in the schedular ratings that were assigned, as the schedular criteria contemplates degree of hearing loss and difficulty understanding speech. Furthermore, the Veteran's hearing loss, while severe, does not present an exceptional disability picture with related factors such as marked inference with employment or frequent hospitalization. 38 C.F.R. § 3.321(b)(1). The Veteran reported additional challenges at work due to his hearing loss, but despite these challenges he was able to continue working until approximately 2011, when the evidence reflects he retired based primarily due to a separate cognitive disorder. Furthermore, the evidence does not suggest the Veteran was hospitalized related to his hearing loss at any point during the period on appeal. Thus, the criteria for an extraschedular rating have not been met. 38 C.F.R. § 3.321(b).

The preponderance of the evidence is therefore against the claim for an increased rating, in excess of 10 percent for bilateral hearing loss at any point during the period on appeal, and the appeal is denied.

Cognitive Impairment and Other Residuals of TBI

The Veteran's TBI has been assigned a 10 percent rating throughout the period on appeal under DC 8045. However, prior to October 23, 2008, TBI was rated as brain disease due to trauma under DC 8045. Under the previous DC, purely neurological disabilities were to be rated under the DC specific to such disabilities, and purely subjective complaints, including headaches and dizziness, were to be rated 10 percent and no more under DC 9304. 38 C.F.R. § 4.124a (2007). 

The evidence does not establish the Veteran was diagnosed with a neurological disability at any point prior to 2008. Instead, his neurological system was normal on numerous occasions, including during a May 2004 neurological VA examination. Accordingly, his maximum available schedular rating prior to October 2008 was 10 percent, the rate he was assigned. As a result, no higher rating is available for the Veteran prior to October 23, 2008. See 38 U.S.C.A. § 5110(g). 

The Veteran has agreed with this analysis. For example, in his August 2011 written notice of disagreement, the Veteran recognized that prior to October 2008 the TBI regulations allowed only for a maximum rating of 10 percent, and therefore there was no error in his assigned rating prior to that date.

However, throughout the period on appeal the Veteran has consistently asserted that his impairment warrants a higher 40 percent rating effective October 23, 2008 under the current TBI regulations. As will be discussed, the evidence supports the Veteran's assertions, and a higher 40 percent rating is granted.

Effective October 23, 2008, the schedular criteria at DC 8045 provides that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation under listed facets. 38 C.F.R. § 4.124a, Diagnostic Code 8045. Each facet shall be assigned a level of impairment, ranging from 1 to 3. The disability rating assigned shall be based on the facet with the highest level of impairment. Id. 

The Veteran has reported experiencing cognitive decline, especially worsened since approximately 2000. His primary complaints have involved experiencing memory deficiencies, problems processing directions involving more than two steps, and difficulties concentrating. See e.g. October 2005 DRO Hearing. In a September 2005 written statement, the Veteran's spouse, a mental health practitioner and social worker, also provided a detailed description of these same symptoms. Accordingly, the claims file includes probative lay evidence in support of the Veteran's appeal.

VA regulations for rating residuals of TBI provide that cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Cognitive impairment should be rated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 38 C.F.R. § 4.124a, DC 8045.

Under this regulatory table, a level 2 rating is assigned for objective evidence of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. Id.

In March 2008, a few months prior to the implementation of the new TBI rating criteria, the Veteran was evaluated by a VA psychologist. This mental health professional conducted several types of objective testing on the Veteran, and noted that memory functioning testing revealed mild impairment. Accordingly, this evidence suggests the Veteran demonstrated mild memory impairment on objective testing, the criteria for a level 2 impairment regarding the memory, attention, concentration, and executive functions facet. Mild memory impairment on objective testing was again noted in the Veteran's June 2013 VA examination regarding TBI. Therefore, the evidence suggests he demonstrated this level of impairment throughout the period on appeal.

The opinions from various medical professionals throughout the period on appeal express disagreement as to whether the Veteran's symptoms of mild memory impairment were due to his service-connected TBI, his separately service-connected PTSD, or an additional non-service-connected dementia resulting from alcohol abuse. For example, the August 2010 VA examiner opined the Veteran's testing results were less likely than not due to his military TBI. However, that examiner also opined the Veteran's testing results were "not entirely clear." On the other hand, the most recent VA examiner from June 2013 related the Veteran's complaints of mild memory loss to his service-connected TBI. 

The Veteran's PTSD is service connected, and has been assigned a 50 percent rating for this disability since October 2005. The October 2005 rating decision assigning the higher 50 percent rating reflects the increased rating was assigned primarily for the Veteran's recurrent distressing recollections and dreams, avoidance, outbursts of anger, restricted range of affect, and occasional suicidal thoughts. No mention was made of his memory impairment in assigning the PTSD rating, and instead his memory was noted to be normal. Therefore, when reviewed in a light most favorable to the Veteran under the benefit of the doubt doctrine, the Board cannot find that the Veteran has been compensated for his symptoms of memory impairment under his separate PTSD rating.

As a result, the medical evidence includes mixed opinions contributing the Veteran's mild memory impairment to his service-connected TBI or to a separate non-service-connected disorder. VA regulations provide that if the evidence for and against the Veteran's claim is in relative equipoise, reasonable doubt shall be resolved in the Veteran's favor. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. With this in mind, the Board resolves any benefit of the doubt in the Veteran's favor, and determines his symptoms of mild memory impairment are caused by his service-connected TBI.

The evidence therefore reflects the Veteran experienced objective evidence of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment throughout the period on appeal, the criteria for a level 2 impairment under the first facet of TBI. 38 C.F.R. § 4.124a provides a level 2 impairment equates to a 40 percent rating. Accordingly, a rating not to exceed 40 percent is granted effective October 23, 2008, the date the new TBI regulations went into place. To this extent, the Veteran's appeal is granted.

A higher rating for residuals of TBI is not warranted unless there is objective evidence on testing of moderate impairment in memory, moderately severe impaired judgement, frequently inappropriate social interactions, often disorientation to two or more aspects, moderately decreased motor activity, moderately severe impairment of visual spatial orientation, one or more neurobehavioral effects that interfere with or preclude workplace interaction, or inability to communicate. The evidence does not establish the Veteran met any of these criteria at any point during the period on appeal. Instead, during his most recent June 2013 VA examination he was noted to demonstrated normal judgement, routinely appropriate social interaction, continuous orientation to person, time, place, and situation, and only mildly impaired visual spatial orientation. This examiner also specifically opined the Veteran's subjective symptoms do not interfere with work or activities of daily living. Furthermore, as discussed above, the Veteran himself has asserted that his service-connected TBI only warrants a higher 40 percent rating. See e.g. August 2011 Notice of Disagreement. Therefore, the evidence does not establish the Veteran demonstrated any of the criteria associated with a higher, 70 percent, rating for service-connected TBI at any point during the period on appeal. 

Finally, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1). The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id. 

However, the medical evidence fails to show anything unique or unusual about the Veteran's TBI that would render the schedular criteria inadequate. As discussed, the Veteran's main symptoms were complaints of impaired memory, difficulties processing instructions, and concentration problems. These symptoms are all specifically contemplated by DC 8045, and serve as the basis for the increased schedular rating assigned. 38 C.F.R. § 4.130. Thus, the Veteran does not have symptoms that have been left uncompensated or unaccounted for in the assignment of his schedular rating. See Thun, 22 Vet. App. at 115. Referral for extraschedular consideration is not warranted.

Accordingly, the criteria for a rating not to exceed 40 percent for the Veteran's service-connected TBI have been met effective October 23, 2008.

(ORDER ON NEXT PAGE)







ORDER

Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for service-connected TBI prior to October 23, 2008 is denied.

Entitlement to a 40 percent rating for service-connected TBI is granted effective October 23, 2008.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


